Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The Specification filed on 10/14/2021 has been entered by the Examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The recitations of the specific features of the vehicle body rear part structure for a vehicle in claim 1 including especially the construction of the torsion beam which is disposed on a vehicle body rear part and extends in a vehicle width direction: an accessory which is disposed or a vehicle body rear side of the torsion beam, is mounted on the subframe, includes a power generator, and is an important safety related component: a battery frame which is disposed on a vehicle body lower side with respect to passenger compartment floor portion forming a floor surface of a passenger compartment and on a middle side in the vehicle body front-rear direction with respect to the subframe, is offset outwardly in a vehicle width direction with respect to the subframe, and extends in the vehicle body front-rear direction is not taught nor is fairly suggested by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612